No. 80-44
                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 1980


LINDA REEP,

                     Petitioner and Respondent,


BOARD OF COUNTY COMMISSIONERS OF
MISSOULA COUNTY, STATE OF MONTANA
et al.,
                     Appellants and Respondents.



Appeal from:   District Court of the Fourth Judicial District,
               In and for the County of Missoula, Montana
               Honorable James B. Wheelis, Judge presiding.
Counsel of Record:

   For Appellants:

        Robert L. Deschamps, 111, County Attorney, Missoula,
         Montana
        Michael W. Sehestedt, Deputy County Attorney, argued,
         Missoula, Montana
   For Respondent:

        Morrison Law Offices, Missoula, Montana
        Daniel Kemmis argued, Missoula, Montana
    For Amicus Curiae:
        Garrity, Keegan and Brown, Helena, Montana
        G. Steven Brown argued, Helena, Montana

                                    -- -   ~




                               Submitted:      November 24, 1980
H o n o r a b l e L e o n a r d H . Langen, D i s t r i c t J u d g e , s i t t i n g i n p l a c e of
Mr.    J u s t i c e J o h n C. S h e e h y , d e l i v e r e d t h e O p i n i o n of t h e C o u r t .

           P e t i t i o n e r , t h e M i s s o u l a County a u d i t o r , b r o u g h t t h i s

a c t i o n s e e k i n g a w r i t of m a n d a t e c o m p e l l i n g r e s p o n d e n t , c o u n t y
commissioners, t o i n c l u d e i n t h e f i n a l county budget funding f o r
a l a r g e r s t a f f f o r t h e a u d i t o r ' s o f f i c e t h a n was p r o p o s e d i n t h e
p r e l i m i n a r y county budget.            F o l l o w i n g t h e q u a s h i n g of p e t i t i o n -

e r ' s o r i g i n a l w r i t , a n amended w r i t was f i l e d and t h e c a u s e h e a r d

by t h e c o u r t s i t t i n g w i t h o u t a j u r y i n a t r i a l which l a s t e d f i v e
days.      The D i s t r i c t C o u r t h e a r d t e s t i m o n y from 1 3 w i t n e s s e s ,

a m o u n t i n g t o o v e r 4 0 0 p a g e s of t r a n s c r i p t , a d m i t t e d o v e r 3 5 e x h i -

b i t s i n t o e v i d e n c e , and t h e n made f i n d i n g s of f a c t and c o n c l u -
s i o n s of law, t h e r e l e v a n t p o r t i o n s of which a r e now s e t f o r t h
verbatim:
                                         "FINDINGS OF FACT

           "2.      A m a j o r i t y of t h e c o m m i s s i o n e r s d e t e r m i n e d t h a t
           t h e a u d i t o r was c o n d u c t i n g e x a m i n a t i o n s of t h e books
           and r e c o r d s o f t h e c o u n t y b r o a d e r i n s c o p e t h a n con-
           t e m p l a t e d by t h e s t a t u t e s d e f i n i n g t h e a u d i t o r ' s
           duties.
           " 3 . A m a j o r i t y of t h e c o m m i s s i o n e r s o b j e c t e d t o cer-
           t a i n a u d i t s t e r m e d by them a s 'management' a u d i t s ,
           which t h e a u d i t o r d e f i n e d a s ' c o m p l i a n c e ' a u d i t s .
           T h e s e a u d i t s i n c l u d e d o p i n i o n s by t h e a u d i t o r or h e r
           s t a f f on w h e t h e r c o u n t y p o l i c i e s were i n c o m p l i a n c e
           with a p p l i c a b l e s t a t u t e s o r r e g u l a t i o n s , o r whether
           t h e s e p o l i c i e s were i n t h e b e s t i n t e r e s t of t h e
           c o u n t y i n a f i n a n c i a l s e n s e . A l l o p i n i o n s were d e l i -
           vered i n connection with the procurement, investment
           o r u s e of c o u n t y f u n d s .

           "4.       A m a j o r i t y of t h e c o m m i s s i o n e r s a s a m a t t e r of
           d e l i b e r a t e p o l i c y budgeted t h e a u d i t o r t o p r e v e n t h e r
           f r o m c o n d u c t i n g a u d i t s t h e y deemed o v e r l y b r o a d i n
           scope.

           "5.       A u d i t s of t h e s o r t found i m p r o p e r by t h e com-
           m i s s i o n e r s a r e c o n d u c t e d by p r i v a t e a u d i t o r s and
           a c c o u n t a n t s i n t h e g e n e r a l and n o r m a l c o u r s e of t h e i r
           business.            T h e s e a u d i t s of n e c e s s i t y r e q u i r e t h e
           e x e r c i s e of judgment and t h e s t a t e m e n t of c o n c l u s i o n s
           b r o a c h i n g on t h e r e n d e r i n g of l e g a l o p i n i o n s .       These
           a u d i t s do n o t i n c l u d e s t u d i e s of t h e management e f f i -
           c i e n c y of a d m i n i s t r a t i v e p r a c t i c e s , and e f f i c i e n c y
           a u d i t s were n o t c o n d u c t e d by t h e a u d i t o r .
           "6.       A m a j o r i t y of t h e c o m m i s s i o n e r s d e s i r e d t o l i m i t
           t h e a u d i t o r ' s e x a m i n a t i o n s t o b o o k k e e p i n g and a c c o u n t
           b a l a n c i n g , and t h e y b u d g e t e d t h e a u d i t o r a c c o r d i n g l y .
           "7.       The b u d g e t a m o u n t s r e q u e s t e d by t h e a u d i t o r
           a t t r i b u t a b l e t o a l l a u d i t s reasonably provides f o r
           t h e i r performance.
          " 8 . The a u d i t o r was and is now q u a l i f i e d t o c o n d u c t
          a u d i t s o f t h e s c o p e and t y p e t o which t h e com-
          m i s s i o n e r s h a v e o b j e c t e d , and a n y a u d i t s c u s t o m a r i l y
          and u s u a l l y conducted by a C e r t i f i e d P u b l i c
          A c c o u n t a n t . A l l t h e d i s p u t e d a u d i t s were d o n e i n a
          r e g u l a r manner c o n s i s t e n t w i t h t h e s e s t a n d a r d s .
          " 9 . The a u d i t o r h a s n e c e s s a r i l y e x p e n d e d a t t o r n e y s
          f e e s and c o s t s i n t h i s s u i t , t h e amount b e i n g n o t y e t
          known. "


                                        "CONCLUSIONS OF LAW


         ." 2.. . 'The n terme d' e xi anmMCAa t i7o- n - 2of 0 9t (h1e) book l uande s a c c odui nst s of
                    co tain
                                          in
                                                      6 4                 inc d           au t
          b r o a d s c o p e c o n d u c t e d i n t h e manner and t o t h e e x t e n t
          c o u n t e n a n c e d by g e n e r a l l y a c c e p t e d a c c o u n t i n g and
          a u d i t i n g p r i n c i p l e s and m e t h o d s a p p l i c a b l e to a n
          independent auditor.                    I t is w i t h i n t h e d i s c r e t i o n of
          t h e a u d i t o r t o d e t e r m i n e t h e s c o p e and e x t e n t of
          a u d i t s w i t h i n t h e l i m i t s set by g e n e r a l l y a c c e p t e d
          a u d i t i n g a c c o u n t i n g p r i n c i p l e s and m e t h o d s . Under
          MCA 7-6-2408 ( 2 ) a u d i t o r s h a v e b r o a d d i s c r e t i o n a r y
          powers of i n v e s t i g a t i o n .

          " 3 . The term ' f u l l and c o m p l e t e s t a t e m e n t o f t h e
          money r e c e i v e d and d i s b u r s e d .           . .,
                                                                 ' MCA 7-6-2409 ( 2 ) ,
          i s a minimum r e q u i r e m e n t , n o t a l i m i t a t i o n o n t h e
          s c o p e o f t h e e x a m i n a t i o n s by t h e a u d i t o r .
          "4.      The c o m m i s s i o n e r s h a v e a c l e a r l e g a l d u t y to
          f u n d t h e c o u n t y a u d i t o r t o c a r r y o n e x a m i n a t i o n s of
          b o o k s and r e c o r d s , i n c l u d i n g a u d i t s of t h e s c o p e and
          extent objected to.
          "5.        F a i l u r e t o f u n d t h e s e a u d i t s was a f a i l u r e t o
          p e r f o r m a c l e a r l e g a l d u t y and a n a b u s e o f
          discretion.
          "6.      Mandamus l i e s t o compel t h e p e r f o r m a n c e of a
          c l e a r l e g a l d u t y and t o c o r r e c t a n a b u s e of
          discretion.
          "7.       The c o m m i s s i o n e r s may e i t h e r a c c e p t t h e
          b u d g e t i n g r e q u e s t e d by t h e a u d i t o r f o r t h e a u d i t i n g
          f u n c t i o n s t h e y wished to p r e v e n t o r h o l d f u r t h e r
          h e a r i n g s and t h e r e a f t e r r e a s o n a b l y p r o v i d e f u n d s t o
          a l l o w t h e i r performance.
          "8.       The a u d i t o r s h o u l d r e c e i v e a t t o r n e y ' s f e e s i n a
          r e a s o n a b l e amount and costs "            .
          L a t e r t h e D i s t r i c t C o u r t made s u p p l e m e n t a l f i n d i n g s of           fact
a n d c o n c l u s i o n s o f l a w , t h e r e l e v a n t p o r t i o n s of which are s e t
f o r t h verbatim:

                           "SUPPLEMENTARY FINDINGS OF FACT

          " 1 . A m a j o r i t y of t h e c o m m i s s i o n e r s c a u s e d f u n d s t o
          b e s u b t r a c t e d f r o m t h e b u d g e t of t h e a u d i t o r t o l i m i t
          h e r a b i l i t y t o c o n d u c t a u d i t s of a n y s c o p e beyond
          t h a t o f b o o k k e e p i n g and a c c o u n t b a l a n c i n g . "
                     "SUPPLEMENTARY CONCLUSIONS OF LAW
           "2.        An e l e c t e d c o u n t y a u d i t o r is a n a g e n t of t h e
           people, having important o f f i c i a l d u t i e s f o r t h e
           f a i t h f u l d i s c h a r g e o f which s h e is d i r e c t l y r e s p o n -
           s i b l e to t h e people.              Under MCA 7 - 6 - 2 4 0 8 ( 2 ) a u d i t o r s
           h a v e b r o a d d i s c r e t i o n a r y powers of i n v e s t i g a t i o n .      In
           p e r f o r m i n g h e r d u t i e s , t h e a u d i t o r must have s u f -
           f i c i e n t independence from t h e commissioners t o p e r m i t
           h e r t o d e t e r m i n e which o f f i c e s to a u d i t , a t w h a t
           t i m e , and w h a t t h e s c o p e of s u c h a u d i t s s h o u l d b e ,
           w i t h i n t h e l i m i t s s e t by g e n e r a l l y a c c e p t e d a u d i t i n g
           a n d a c c o u n t i n g p r i n c i p l e s and m e t h o d s .

           "3.       F a i l u r e t o f u n d a u d i t s of s c o p e and e x t e n t
           o b j e c t e d t o was a f a i l u r e t o p e r f o r m a c l e a r l e g a l
           d u t y and s u c h a n a b u s e o f d i s c r e t i o n as t o amount to
           n o e x e r c i s e of d i s c r e t i o n a t a l l .
           "4.       Although t h e commissioners have d i s c r e t i o n a r y
           p o w e r s t o s e t b u d g e t s , and a l t h o u g h t h e y may s e t a
           budget l i m i t f o r an e l e c t e d o f f i c i a l below t h a t
           r e q u e s t e d by t h e o f f i c i a l , t h e y c a n n o t u s e t h e b u d g e t
           t o p r e v e n t a n o t h e r e l e c t e d o f f i c i a l from f u l f i l l i n g a
           s t a t u t o r y duty.      The c o m m i s s i o n e r s may a d o p t a b u d g e t
           w h i c h h a s t h e i n c i d e n t a l e f f e c t of c a u s i n g a b u d g e t e d
           o f f i c e t o r e d u c e i t s a c t i v i t y i n some a r e a , e v e n i f
           t h a t a c t i v i t y is o n e n e c e s s a r y to a s t a t u t o r y d u t y ;
           b u t , t h e c o m m i s s i o n e r s may n o t s i n g l e o u t a n a c t i v i t y
           n e c e s s a r y t o a s t a t u t o r y d u t y and p r e c l u d e i t by
           budgetary r e s t r i c t i o n    ."
           I n a c c o r d a n c e w i t h t h e f i n d i n g s o f f a c t and c o n c l u s i o n s o f
l a w t h e D i s t r i c t C o u r t t h e n o r d e r e d t h a t mandamus i s s u e .        From
t h a t o r d e r t h e board of county commissioners a p p e a l s .

           The p r o p e r s t a n d a r d s t o be m e t b e f o r e i s s u a n c e o f a w r i t
o f mandamus are s e t f o r t h i n C a i n v. D e p a r t m e n t of H e a l t h , e t c .
( 1 9 7 8 ) , 1 7 7 Mont. 448, 582 P.2d 332, 3 3 4 , 3 5 S t . R e p .                  1056, 1058:

           "A w r i t o f m a n d a t e w i l l i s s u e o n l y w h e r e t h e p e r s o n
           s e e k i n g t o i n v o k e it is e n t i t l e d t o h a v e t h e d e f e n -
           d a n t p e r f o r m a c l e a r l e g a l d u t y and t h e r e is no
           s p e e d y or a d e q u a t e remedy i n t h e o r d i n a r y c o u r s e of
           law. S t a t e e x r e l . S w a r t v. C a s n e ( 1 9 7 7 ) ,             Mon t
                   , 564 P.2d 9 8 3 , 34 S t . R e p . 347. O r d i n a r i l y mandamus
                                                                                                 .
           w i l l n o t l i e t o compel t h e p e r f o r m a n c e of a d i s c r e -
           t i o n a r y f u n c t i o n . S t a t e ex r e l . B u t t e Youth S e r v i c e
           C e n t e r v. Murray ( 1 9 7 6 ) , 1 7 0 Mont. 1 7 1 , 5 5 1 P.2d
1 0 1 7 , 3 3 S t . R e p . 610. However, i f t h e r e h a s b e e n
           s u c h a n a b u s e of d i s c r e t i o n as t o amount t o n o e x e r -
           c i s e o f d i s c r e t i o n a t a l l , mandamus w i l l l i e t o com-
           p e l t h e p r o p e r e x e r c i s e of p o w e r s g r a n t e d . B a r n e s v.
           Town of B e l g r a d e ( 1 9 7 4 ) , 1 6 4 Mont. 4 6 7 , 524 P.2d
1112."

           I t is c l e a r t h a t t h e c o u n t y c o m m i s s i o n e r s had a c l e a r

l e g a l d u t y t o f u n d t h e o f f i c e of t h e c o u n t y a u d i t o r so t h a t s h e
c o u l d a d e q u a t e l y p e r f o r m h e r d u t i e s a t t h e minimum l e v e l imposed

b y t h e s t a t e l e g i s l a t u r e u n d e r s e c t i o n s 7-6-2407     through
7-6-2412,        MCA.      T h e r e f o r e w e s h a l l f i r s t a d d r e s s o u r s e l v e s to

t h i s issue.
            S e c t i o n 7-6-2407,       MCA,     r e q u i r e s a c o u n t y a u d i t o r to a u d i t
a n d i n v e s t i g a t e c l a i m s a g a i n s t t h e c o u n t y , and s e c t i o n 7-6-2408,

MCA,    a u t h o r i z e s t h e a u d i t o r t o a d m i n i s t e r o a t h or a f f i r m a t i o n and

t o i s s u e p r o c e s s t o compel a t t e n d a n c e of w i t n e s s e s i n o r d e r t o
c a r r y o u t t h e s e d u t i e s w i t h r e s p e c t t o claims.          However, t h e

a u d i t o r ' s d u t i e s u n d e r s e c t i o n s 7-6-2407     and 7-6-2408           are not i n
issue i n t h i s lawsuit.
            R e s p o n d e n t ' s r i g h t t o mandamus is g r o u n d e d i n t h e

i n t e r p r e t a t i o n t o be g i v e n t o s e c t i o n 7-6-2409,         MCA,      which p r o v i -
d e s t h a t it is t h e d u t y o f t h e c o u n t y a u d i t o r t o e x a m i n e t h e

b o o k s and a c c o u n t s o f t h e c o u n t y t r e a s u r e r and c e r t a i n o t h e r

d e s i g n a t e d county o f f i c e r s w i t h i n 1 5 days p r i o r t o t h e f i r s t
r e g u l a r s e s s i o n o f t h e b o a r d o f c o u n t y c o m m i s s i o n e r s i n March,
J u n e , S e p t e m b e r , and December o f e a c h y e a r u n l e s s a l o n g e r t i m e

i s g r a n t e d t o t h e a u d i t o r by t h e b o a r d .

           S u b s e c t i o n ( 2 ) o f s e c t i o n 7-6-2409       p r o v i d e s t h a t t h e quar-

t e r l y r e p o r t s h a l l c o n t a i n a f u l l and c o m p l e t e s t a t e m e n t o f t h e

money r e c e i v e d and d i s b u r s e d by e a c h of t h e o f f i c e r s s i n c e t h e
l a s t e x a m i n a t i o n and r e p o r t .    F o r t h e p u r p o s e of t h i s s e c t i o n t h e

c o u n t y a u d i t o r h a s f r e e access to a l l books and p a p e r s i n e a c h of

the offices.
           W e hold t h a t t h e District Court e r r e d i n concluding t h a t

t h e c o u n t y a u d i t o r is r e q u i r e d t o p e r f o r m t h e b r o a d d u t i e s

d e s c r i b e d i n t h e D i s t r i c t C o u r t ' s c o n c l u s i o n s o f law.
           The Montana Supreme C o u r t h a s a l r e a d y d e c i d e d t h e o b v i o u s -

- t h e terms " a u d i t " and "examine1' a r e n o t synonymous.                          An a u d i t is
more e x t e n s i v e t h a n a n e x a m i n a t i o n and a n a u d i t i n c l u d e s a n
examination.            J u d i t h B a s i n Co. v . L i v i n g s t o n , e t a l .      (1931), 89
Mont. 438, 298 P. 356.                  Th f a c t t h a t t h e l e g i s l a t u r e c h o s e n o t t o
u s e t h e term " a u d i t " i n s e c t i o n 7-6-2409,            MCA,     is s i g n i f i c a n t .
W e h o l d t h a t t h e l e g i s l a t u r e i n t e n d e d t h e c o u n t y a u d i t o r to e x a -

m i n e t h e b o o k s and r e p o r t a s t a t e m e n t o f money r e c e i v e d and

                                                  - 4 -
disbursed.           N o t h i n g more i s r e q u i r e d .       A d e t a i l e d a u d i t is n o t

r e q u i r e d t o r e p o r t r e c e i p t s and e x p e n d i t u r e s .       The l e g i s l a t u r e

c l e a r l y i n t e n d e d t h e a u d i t o r to p e r f o r m a b o o k k e e p i n g and a c c o u n t
b a l a n c i n g f u n c t i o n u n d e r s e c t i o n 7-6-2409,          MCA.

            T h i s i n t e r p r e t a t i o n is r e i n f o r c e d by a n e x a m i n a t i o n of t h e

L e g i s l a t i v e A u d i t A c t ( s e c t i o n s 5-13-101          e t seq.,     MCA) and t h e

R e p o r t s and A u d i t s A c t ( s e c t i o n s 2-7-101             t h r o u g h 2-7-105      and
2-7-501       t h r o u g h 2-7-521,        MCA).

            The l a n g u a g e o f t h e L e g i s l a t i v e A u d i t A c t l e a v e s n o room
t o d o u b t t h a t a n a u d i t , and n o t a n e x a m i n a t i o n , i s r e q u i r e d u n d e r
that Act.          Furthermore, the L e g i s l a t i v e Audit A c t s p e c i f i c a l l y

a u t h o r i z e s t h e l e g i s l a t i v e a u d i t o r to r e p o r t p o s s i b l e p e n a l

v i o l a t i o n s t o t h e a t t o r n e y g e n e r a l , and i n s t a n c e s o f m i s f e a s a n c e ,
m a l f e a s a n c e and n o n f e a s a n c e t o t h e g o v e r n o r .       The a u t h o r i t y to

c o n d u c t b r o a d management and c o m p l i a n c e a u d i t s is c l e a r l y
specified.
            The R e p o r t s and A u d i t s A c t a l s o i n d i c a t e s t h e c o u n t y

a u d i t o r ' s f u n c t i o n s u n d e r s e c t i o n 7-6-2409,         MCA,     a r e l i m i t e d to

b o o k k e e p i n g and a c c o u n t b a l a n c i n g d u t i e s .     S e c t i o n 2-7-503,         MCA,

r e q u i r e s t h e D e p a r t m e n t o f Community A f f a i r s t o a u d i t a l l coun-
ties annually.              The term " a u d i t " is u s e d c o n s i s t e n t l y t h r o u g h o u t

the Act.         S e c t i o n s 2-7-505       and 2-7-513,           MCA,      specify that the

a u d i t m u s t be " c o m p r e h e n s i v e n and m u s t i n c l u d e comments and o p i -

nions concerning:               (1) b a l a n c e s h e e t s ; ( 2 ) r e s u l t s of o p e r a t i o n s ;

( 3 ) c o m p l i a n c e w i t h s t a t e s t a t u t e s and r e g u l a t i o n s ;     ( 4 ) recommen-

d a t i o n s f o r improvement; ( 5 ) t h e adequacy of f i n a n c i a l p r e s e n t a -

t i o n ; and ( 6 ) how p r e v i o u s l y n o t e d d e f i c i e n c i e s h a v e b e e n
addressed.
            R e m a i n i n g p r o v i s i o n s o f t h e R e p o r t s and A u d i t s A c t r e q u i r e
t h a t a n e x i t i n t e r v i e w be c o n d u c t e d ( s e c t i o n 2-7-512,            MCA),       that
a u d i t s be c o n d u c t e d i n a c c o r d a n c e w i t h g e n e r a l l y a c c e p t e d
a c c o u n t i n g p r i n c i p l e s ( s e c t i o n 2-7-505,      MCA)    ,   and t h a t c e r t a i n
p r o c e d u r e s be f o l l o w e d i n p r e p a r i n g and p u b l i s h i n g t h e a u d i t

r e p o r t s ( s e c t i o n s 2-7-504,       2-7-506,        2-7-515        and 2-7-521,           MCA).

                                                  - 5 -
            I n s h o r t , the l e g i s l a t u r e has expressly conferred

a u t h o r i t y t o c o n d u c t d e t a i l e d management and c o m p l i a n c e a u d i t s of
c o u n t y g o v e r n m e n t s o n t h e D e p a r t m e n t of Community A f f a i r s .
            On t h e o t h e r h a n d , t h e d u t i e s o f t h e c o u n t y a u d i t o r a r e

c o n f i n e d t o b o o k k e e p i n g and a c c o u n t b a l a n c i n g f u n c t i o n s u n d e r
s e c t i o n 7-6-2409,         MCA,     which p r o v i d e s :
            " E x a m i n a t i o n o f C o u n t y -- d A c c o u n t s .
                                                    Books a n                          (1) I t
            i s t h e d u t y o r t h e county a u d i t o r to examine t h e
            b o o k s and a c c o u n t s o f t h e c o u n t y t r e a s u r e r , t h e
            c o u n t y c l e r k and r e c o r d e r , t h e s h e r i f f , t h e c l e r k o f
            t h e d i s t r i c t c o u r t , and a l l o t h e r c o u n t y and t o w n s h i p
            o f f i c e r s w i t h i n 1 5 d a y s p r i o r to t h e f i r s t r e g u l a r
            s e s s i o n o f t h e b o a r d o f c o u n t y c o m m i s s i o n e r s i n March,
            J u n e , S e p t e m b e r , and December o f e a c h y e a r u n l e s s a
            l o n g e r t i m e is g r a n t e d t o t h e a u d i t o r by t h e b o a r d .
            " ( 2 ) The q u a r t e r l y r e p o r t s h a l l c o n t a i n a f u l l and
            c o m p l e t e s t a t e m e n t o f t h e m n e y r e c e i v e d and d i s -
            b u r s e d by e a c h o f t h e o f f i c e r s s i n c e t h e l a s t exami-
            n a t i o n and r e p o r t .       F o r t h e p u r p o s e of t h i s s e c t i o n ,
            t h e c o u n t y a u d i t o r h a s f r e e access to a l l books and
            p a p e r s i n e a c h o f t h e o f f ices      ."
            The D i s t r i c t C o u r t ' s s u p p l e m e n t a r y c o n c l u s i o n s o f l a w
i n v o k e t h e " s t r i c t a c c o u n t a b i l i t y " p r o v i s i o n o f t h e Montana
C o n s t i t u t i o n t o j u s t i f y a f i n d i n g t h a t a c o u n t y a u d i t o r is

r e q u i r e d t o p e r f o r m b r o a d management and c o m p l i a n c e a u d i t s .

However, t h e r e is no f a c t u a l o r l e g a l b a s i s f o r t h e D i s t r i c t

Court's conclusion.
            Art.     VIII,      S e c t i o n 1 2 , 1 9 7 2 Montana C o n s t i t u t i o n , r e a d s :

            "Strict accountability.                 The l e g i s l a t u r e s h a l l by l a w
            i n s u r e strict a c c o u n t a b i l i t y of a l l revenue r e c e i v e d
            a n d money s p e n t by t h e s t a t e and c o u n t i e s , c i t i e s ,
            t o w n s , and a l l o t h e r l o c a l g o v e r n m e n t a l e n t i t i e s . "
            The C o n s t i t u t i o n i n d i c a t e s t h a t t h e s t r i c t a c c o u n t a b i l i t y

f u n c t i o n is n o t s e l f - e x e c u t i n g .   The l e g i s l a t u r e is d i r e c t e d t o
i n s u r e s t r i c t a c c o u n t a b i l i t y of a l l p u b l i c funds.         The l e g i s l a -
t u r e h a s r e s p o n d e d by p a s s i n g l a w s r e q u i r i n g t h e D e p a r t m e n t of
Community A f f a i r s t o c o n d u c t " c o m p r e h e n s i v e a u d i t s " of c o u n t i e s
a n d a l l l o c a l g o v e r n m e n t e n t i t i e s ( s e c t i o n s 2-7-501       through
2-7-521,        MCA).       T h i s e x p a n s i v e a u d i t a u t h o r i t y was p a s s e d i n 1 9 7 4
                                                   3/7
                                                    48
(Laws o f Montana ( 1 9 7 4 ) , Ch. 349-1 and r e c o d i f i e d i n 1 9 7 5 (Laws of
Montana ( W ) Ch. 3 8 0 ) .
              ,
                 14 75
            A s s t a t e d i n s e c t i o n 2-7-502,          MCA:

            "The p u r p o s e o f t h e a u d i t o f t h e a f f a i r s of t h e
            g o v e r n m e n t a l e n t i t i e s as s e t f o r t h i n t h i s p a r t s h a l l
            b e t o i n s u r e c o n s t i t u e n t i n t e r e s t s by d e t e r m i n i n g
            t h a t c o m p l i a n c e w i t h a l l a p p r o p r i a t e s t a t u t e s and
            r e g u l a t i o n s is a c c o m p l i s h e d , t h a t t h e f i n a n c i a l con-
            d i t i o n and o p e r a t i o n o f t h e e n t i t i e s a r e r e a s o n a b l y
            c o n d u c t e d and r e p o r t e d , t h a t t h e s t e w a r d s h i p o f s u c h
            e n t i t i e s is c o n d u c t e d i n s u c h a manner as to p r e s e r v e
            a n d p r o t e c t t h e p u b l i c t r u s t , and t o a c c o m p l i s h , w i t h
            economy and e f f i c i e n c y , t h e d u t i e s and r e s p o n -
            s i b i l i t i e s of t h e e n t i t i e s i n accordance w i t h t h e
            l e g a l r e q u i r e m e n t s imposed and t h e d e s i r e s of t h e
            public. "

            The l e g i s l a t u r e h a s r e s p o n d e d t o t h e m a n d a t e of A r t . V I I I ,

S e c t i o n 1 2 , 1 9 7 2 Montana C o n s t i t u t i o n , b y e x p a n d i n g t h e p o w e r s o f
t h e D e p a r t m e n t of Community A f f a i r s and n o t t h e c o u n t y a u d i t o r .
           W e have s t i l l f u r t h e r grounds f o r o u r h o l d i n g .

            T h e r e a r e no p r o f e s s i o n a l q u a l i f i c a t i o n s t h a t m u s t be
s a t i s f i e d t o s e r v e as a c o u n t y a u d i t o r .           The o n l y q u a l i f i c a t i o n s

f o r t h i s o f f i c e r a r e t h a t he be of v o t i n g a g e and a r e s i d e n t of

t h e c o u n t y f o r two y e a r s ( s e c t i o n 7-6-2403,                 MCA).      Thus a p e r s o n
w i t h no a c c o u n t i n g o r a u d i t i n g e x p e r i e n c e c a n be a c o u n t y

auditor.         The l e g i s l a t u r e c e r t a i n l y c o u l d n o t h a v e i n t e n d e d t h e

c o u n t y a u d i t o r t o p e r f o r m b r o a d management and c o m p l i a n c e a u d i t
f u n c t i o n s u n l e s s t h e l e g i s l a t u r e were w i l l i n g to impose p r o -
f e s s i o n a l q u a l i f i c a t i o n s f o r t h e of £ i c e   .
            T h i s c o n c l u s i o n is r e i n f o r c e d by t h e f a c t t h a t t h e
l e g i s l a t u r e h a s imposed s t r i c t p r o f e s s i o n a l r e q u i r e m e n t s f o r t h e
p e r s o n s e l e c t e d t o s e r v e as l e g i s l a t i v e a u d i t o r .        The l e g i s l a t i v e

a u d i t o r must have a d e g r e e from an a c c r e d i t e d u n i v e r s i t y w i t h a
major i n a c c o u n t i n g o r a s i m i l a r f i e l d .              Furthermore the l e g i s l a -

t i v e a u d i t o r m u s t h a v e a t l e a s t two y e a r s e x p e r i e n c e i n g o v e r n -

m e n t a l a c c o u n t i n g and a u d i t i n g ( s e c t i o n 5-13-302,             MCA)   .
            F u r t h e r m o r e t h e c o u n t y a u d i t o r h a s no a u t h o r i t y u n d e r
Montana l a w t o i n c r e a s e t h e d u t i e s of h e r o f f i c e beyond t h a t
described i n the statute.                     Only t h e board of county commissioners
may d o t h i s .       ( S e c t i o n 7-6-2412,        MCA,     provides t h a t t h e county
a u d i t o r s h a l l also p e r f o r m s u c h o t h e r d u t i e s , c l e r i c a l or

o t h e r w i s e , as h e may be d i r e c t e d t o p e r f o r m by t h e c o u n t y
commissioners. )
           W e h o l d t h a t t h e l e g a l d u t y of t h e a p p e l l a n t was to a d e -
q u a t e l y f u n d t h e c o u n t y a u d i t o r ' s o f f ice so t h a t s h e c a n p e r f o r m
t h e minimum d u t i e s r e q u i r e d by l a w .           The b o a r d o f c o u n t y

c o m m i s s i o n e r s , i n t h e i r d i s c r e t i o n , may e n l a r g e t h e d u t i e s of t h e
c o u n t y a u d i t o r ( s e c t i o n 7-6-2412,      MCA),     and i f t h i s s h o u l d o c c u r ,
i t would f o l l o w t h a t t h e b o a r d s h o u l d p r o v i d e a d d i t i o n a l f u n d i n g .

            T h i s C o u r t h a s t h e d u t y t o s c r u t i n i z e t h e manner i n which
t h e d e c i s i o n o f t h e D i s t r i c t C o u r t was made and t o d e t e r m i n e i f
t h e judge a c t e d a r b i t r a r i l y .      W e hold t h a t t h e District Court

e r r e d i n i t s c o n c l u s i o n s o f law.       Likewise t h e c o u r t e r r e d i n i t s
f i n d i n g s o f f a c t i n s o f a r as t h e same a r e i n c o n s i s t e n t w i t h t h e
l a w as e x p r e s s e d i n t h i s o p i n i o n .

           W e h o l d t h a t o u r r u l i n g w i t h r e s p e c t t o t h e minimum l e v e l

d u t i e s o f t h e c o u n t y a u d i t o r s h o u l d be s u f f i c i e n t t o c a u s e
p e t i t i o n e r ' s p e t i t i o n f o r w r i t of m a n d a t e t o be d i s m i s s e d .

F i n d i n g of f a c t N o .    6 would i n d i c a t e t h a t t h e c o u n t y c o m m i s -
s i o n e r s , i n f a c t , have budgeted s u f f i c i e n t funds f o r t h e county
a u d i t o r to perform h e r d u t i e s i n accordance with t h i s opinion.

However, t h i s C o u r t c a n n o t make a f i n d i n g o f f a c t n o r c a n it
d i r e c t t h e D i s t r i c t C o u r t t o make s u c h a f i n d i n g .        Its j u r i s d i c -
t i o n is s t r i c t l y a p p e l l a t e .

           T h i s c a u s e is remanded t o t h e D i s t r i c t C o u r t t o make amended
f i n d i n g s o f f a c t and c o n c l u s i o n s o f lan
                                                         r /        1a c c o r d a n c e Pt h
                                                                                         wi         this
opinion.


                                                 Hon. ~ & ~ n a H . d Langen, D i s t r i c t
                                                                          r
                                                 J u d g e , s i t t i n g i n p l a c e of M r . J u s -
                                                 t i c e J o h n C. Sheehy.
W concur:
 e


Chief J u s t i c e
                                                  1L




--___,,_-______,___-,

Justices


T h i s c a u s e was s u b m i t t e d p r i o r t o J a n u a r y 5 , 1 9 8 1 .
Mr.    J u s t i c e Gene B. Daly d i s s e n t i n g :

        I must r e s p e c t f u l l y d i s s e n t .     F i r s t of a l l , f o r c l a r i -

f i c a t i o n p u r p o s e s , I f i n d i t n e c e s s a r y t o comment on t h e

paragraph i n t h e majority opinion concerning an a u d i t o r ' s

professional qualifications.                       This paragraph i s simply n o t

i n v o l v e d i n t h i s case, h a s no p l a c e i n t h e o p i n i o n , and

d e m o n s t r a t e s no more t h a n a d e s p e r a t e a t t e m p t by t h e m a j o r i t y

t o j u s t i f y i t s h o l d i n g i n t h i s m a t t e r , which i s t r u l y a g a i n s t

the facts.          Q u i t e f r a n k l y , o u r l o c a l governmental s e t u p i s

r e p l e t e w i t h o f f i c e s of t h i s k i n d which, by s t a t u t e , do n o t

r e q u i r e a d e g r e e ; however, l o c a l governments a r e f u r n i s h e d

with necessary funds t o provide p r o f e s s i o n a l s t a f f s .

        I a g r e e t h a t t h e p r o p e r s t a n d a r d of r e v i e w i n a n a p p e a l

of a mandamus a c t i o n was e s t a b l i s h e d i n Cain v. Dept. of

Health, e t c .       ( 1 9 7 8 ) , 177 Mont. 448, 582 P.2d 332, 35 St.Rep.

1056, a s s e t f o r t h i n t h e m a j o r i t y o p i n i o n .         This Court has

i n d i c a t e d t h a t a r b i t r a r y o r c a p r i c i o u s a c t i o n by a n adminis-

t r a t i v e board i s a n a b u s e of d i s c r e t i o n .         S t a t e ex rel.

S a n d e r s v . H i l l (P.E.R.S.)          ( 1 9 6 3 ) , 1 4 1 Mont. 558, 381 P.2d
475.

        I n m o p i n i o n , a p p e l l a n t s ' argument i s t e n u o u s a t b e s t .
             y

They a r g u e t h a t t h e t r i a l c o u r t abused i t s d i s c r e t i o n when i t

d e t e r m i n e d t h a t t h e County Commissioners abused t h e i r d i s c r e -

t i o n and i n f a i l i n g t o a d e q u a t e l y fund t h e County A u d i t o r ' s

office.       A s p r o v i d e d by s t a t u t e , b o t h p a r t i e s t o t h i s a c t i o n

have broad d i s c r e t i o n a r y powers.             The Board of County Commis-

s i o n e r s h a s d i s c r e t i o n i n b u d g e t i n g c o u n t y o f f i c e s and s u p e r -

v i s i n g t h e i r c o n d u c t , s e c t i o n s 7-4-2110,      7-6-2314 ( e ), MCA.

The County A u d i t o r h a s broad d i s c r e t i o n a r y powers of i n v e s t i -
                                         a
g a t i o n , s e c t i o n 7-6-2408(Y),         MCA.      This Court's task, therefore,

i s twofold:          f i r s t , t o d e t e r m i n e i f t h e D i s t r i c t C o u r t abused
i t s d i s c r e t i o n i n i s s u i n g a w r i t of mandamus; and second, t o
d e t e r m i n e i f a p p e l l a n t s abused t h e i r d i s c r e t i o n i n e s t a b l i s h -

i n g t h e budget f o r t h e A u d i t o r ' s o f f i c e .

         I n P o r t e r v . P o r t e r ( 1 9 7 0 ) , 155 Mont. 451, 457, 473 P.2d
538, 541, t h i s C o u r t s t a t e d :

         ". . .       a reviewing c o u r t i s never j u s t i f i e d i n
        s u b s t i t u t i n g i t s d i s c r e t i o n f o r t h a t of a t r i a l
        court.          I n d e t e r m i n i n g whether a t r i a l c o u r t
        abused i t s d i s c r e t i o n , t h e q u e s t i o n i s n o t whe-
        t h e r t h e reviewing c o u r t agrees with t h e t r i a l
        court, but, r a t h e r did the t r i a l court i n the
        e x e r c i s e of i t s d i s c r e t i o n a c t a r b i t r a r i l y
        w i t h o u t employment o f c o n s c i e n t i o u s judgment
        o r exceed t h e bounds o f r e a s o n , i n view of a l l
        t h e circumstances, ignoring recognized p r i n c i -
        ples resulting i n substantial injustice."

A l s o , i n G r a n t v. Michaels ( 1 9 3 3 ) , 94 Mont. 452, 23 P.2d 266,

269, and T a y l o r v . County Commissioners ( 1 9 5 4 ) , 128 Mont. 102,

111, 270 P.2d 994, t h i s C o u r t s a i d :                ".   ..     t h e phrase 'abuse

of d i s c r e t i o n ' i m p l i e s , n o t merely a n e r r o r i n judgment,               but

p e r v e r s i t y o f w i l l , p r e j u d i c e , p a s s i o n , o r moral d e l i n q u e n c y

. . ."       I n r e v i e w i n g t h e d e c i s i o n o f t h e lower c o u r t , i t i s

n o t o u r f u n c t i o n t o e n t e r t h e b a t t l e of s e m a n t i c s t o d e t e r m i n e

t h e d u t i e s of t h e Commission and t h e A u d i t o r , o r o f t h e D e -

p a r t m e n t o f Community A f f a i r s ; r a t h e r , w e must d e c i d e i f t h e

t r i a l c o u r t acted reasonably i n a r r i v i n g a t a conscientious
decision.

        I n 1 4 Am.Jur.        C o u n t i e s , 5 33 a t 205, t h e r u l e i s s t a t e d

a s follows:

        "The r e l a t i o n s h i p of t h e c o u r t s t o t h e o t h e r
        d e p a r t m e n t s of government i s such t h a t t h e y
        c a n n o t perform e x e c u t i v e d u t i e s o r i n t e r f e r e
        w i t h t h e performance of l e g i s l a t i v e d u t i e s .
        They are n o t endowed w i t h v i s i t o r i a l powers t o
        approve o r d i s a p p r o v e t h e manner i n which c o u n t y
        commissioners e x e r c i s e t h e powers c o n f e r r e d
        upon them.            They c a n n o t r e a c h o r c o n t r o l t h e
        commissioners i n t h i s r e g a r d u n l e s s i n some
        manner t h e l a t t e r have b r o u g h t t h e m s e l v e s
        w i t h i n j u d i c i a l cognizance.         So l o n g a s t h e
        commissioners a c t h o n e s t l y and i n good f a i t h
        and keep w i t h i n t h e l i m i t s of t h e powers g i v e n
        them by t h e law, t h e c o u r t s have no a u t h o r i t y
        t o i n t e r f e r e with o r control t h e i r legitimate
        discretion."
         I n h e r p e t i t i o n , r e s p o n d e n t a r g u e s t h a t t h e Commissioners

have a l e g a l d u t y t o make a v a i l a b l e t o t h e County A u d i t o r b o t h
t h e t i m e and t h e s t a f f n e c e s s a r y t o p e r f o r m t h e d u t i e s of ex-

a m i n a t i o n and a c c o u n t i n g of c o u n t y books; and, by c u t t i n g t h e

~ u d i t o r ' sb u d g e t , s h e i s p r e v e n t e d from a d e q u a t e l y p e r f o r m i n g
her s t a t u t o r i l y created duties.                T h e r e f o r e , t h e Commissioners

d i d n o t a c t w i t h i n t h e l i m i t s of t h e power g i v e n them by law,
and it i s w i t h i n t h e a u t h o r i t y o f t h e D i s t r i c t C o u r t t o i n t e r -

vene and c o n t r o l t h e d i s c r e t i o n o f t h e Commissioners.                      The

D i s t r i c t C o u r t d o e s have s u c h a u t h o r i t y ; a n d , t h u s , t h i s c a s e

was p r o p e r l y b r o u g h t .

        A s s e t f o r t h i n t h e majority opinion,                   t h e D i s t r i c t Court

made e x t e n d e d f i n d i n g s of f a c t and c o n c l u s i o n s of law, and i t

i s not t h i s Court's function t o substitute its discretion f o r

t h a t of t h e t r i a l c o u r t .      W have a d u t y t o s c r u t i n i z e t h e
                                             e

manner i n which t h e d e c i s i o n of t h e t r i a l c o u r t was made and

d e t e r m i n e i f t h e judge a c t e d a r b i t r a r i l y .       Here, i n a t r i a l

which l a s t e d f i v e d a y s , t h e D i s t r i c t C o u r t h e a r d t e s t i m o n y

from t h i r t e e n w i t n e s s e s amounting t o o v e r 4 0 0 pages of t r a n -

s c r i p t and a d m i t t e d o v e r t h i r t y - f i v e e x h i b i t s i n t o e v i d e n c e .

The c o u r t t h e n a r r i v e d a t a c o n c l u s i o n t h a t t h e County Com-

m i s s i o n e r s abused t h e i r d i s c r e t i o n when t h e y f a i l e d t o perform

a l e g a l d u t y of f u n d i n g t h e County A u d i t o r e n a b l i n g h e r t o
c a r r y on e x a m i n a t i o n s of books and r e c o r d s , i n c l u d i n g a u d i t s ,

i n accordance w i t h her s t a t u t o r y d u t i e s .              It i s very c l e a r

t h a t t h e t r i a l c o u r t d i d n o t abuse i t s d i s c r e t i o n i n concluding
t h e Commission's b u d g e t a r y d e c i s i o n was p r e j u d i c i a l , e x c e e d i n g

t h e bounds of r e a s o n , and w a s such a n a b u s e of d i s c r e t i o n a s

t o amount t o no d i s c r e t i o n a t a l l .

        The t r i a l c o u r t ' s mandate i n no way u s u r p e d o r i n t e r f e r e d

w i t h t h e Commission's b u d g e t a r y power.                  The c o u r t gave t h e
Commission a n o p t i o n t o e i t h e r a c c e p t t h e A u d i t o r ' s r e q u e s t e d

b u d g e t f o r a u d i t i n g f u n c t i o n s o r t o h o l d f u r t h e r h e a r i n g s and

t h e r e a f t e r r e a s o n a b l y p r o v i d e f u n d s t o a l l o w t h e i r performance.

        I n m opinion, t h e t r i a l c o u r t d i d n o t abuse i t s d i s c r e -
             y

tion.      T h e r e f o r e , i t must n e x t be d e t e r m i n e d i f t h e County

Commission's f a i l u r e t o fund t h e A u d i t o r ' s o f f i c e , a s r e q u e s t e d ,

was a f a i l u r e t o perform a c l e a r l e g a l d u t y and s u c h a n a b u s e

of d i s c r e t i o n a s t o amount t o no e x e r c i s e of d i s c r e t i o n a t a l l .

        I n d e t e r m i n i n g i f t h e Commissioners were under a l e g a l

d u t y t o a c t , t h e f o l l o w i n g s t a t u t e s must be c o n s i d e r e d :

        "7-6-2315.         C o n s i d e r a t i o n of t a b u l a t i o n by c o u n t y
        commissioners -- p r e p a r a t i o n of p r e l i m i n a r y bud-
        get.        (1) The t a b u l a t i o n s h a l l b e s u b m i t t e d t o
        t h e c o u n t y commissioners by t h e c o u n t y c l e r k and
        r e c o r d e r on o r b e f o r e t h e f i r s t Monday of J u l y .

        " ( 2 ) Upon r e c e i p t t h e r e o f , t h e board of c o u n t y
        commissioners s h a l l immediately c o n s i d e r t h e
        b u d g e t i n d e t a i l and s h a l l , on o r b e f o r e t h e
                                                --
        second Monday of J u l y , make any r e v i s i o n s , reduc-
        t i o n s , a d d i t i o n s , o r changes t h a t - t h e y c o n s i d e r
        advisable.            The t a b u l a t i o n , w i t h any r e v i s i o n s ,
        reductions, a d d i t i o n s , o r changes, i s t h e pre-
        l i m i n a r y budget f o r t h e f i s c a l y e a r which it
        i s intended t o cover.

        " ( 3 ) Upon c o m p l e t i o n of t h e b u d g e t t h e c o u n t y
        c l e r k s h a l l immediately t r a n s m i t o n e copy of i t
        t o t h e d e p a r t m e n t of community a f f a i r s and one
        copy t o t h e d e p a r t m e n t of r e v e n u e . "

        "7-4-2110.             Supervision       of c o u n t y and o t h e r
        officers.             The board o f      c o u n t y commissioners h a s
        j u r i s d i c t i o n and power,       under s u c h l i m i t a t i o n s
        and r e s t r i c t i o n s a s a r e    p r e s c r i b e d by law, t o :

        " ( 1 ) s u p e r v i s e t h e o f f i c i a l c o n d u c t of a l l c o u n t y
        o f f i c e r s and o f f i c e r s of a l l d i s t r i c t s and o t h e r
        s u b d i v i s i o n s of t h e c o u n t y c h a r g e d w i t h assess-
        i n g , c o l l e c t i n g , s a f e k e e p i n g , management, o r
        d i s b u r s e m e n t of t h e p u b l i c r e v e n u e s ;

        " ( 2 ) see t h a t t h e y f a i t h f u l l y perform t h e i r
        duties;

        " ( 3 ) d i r e c t p r o s e c u t i o n s f o r d e l i n q u e n c i e s ; and
        " ( 4 ) when n e c e s s a r y , r e q u i r e them t o renew t h e i r
        o f f i c i a l bonds, make r e p o r t s , and p r e s e n t t h e i r
        books and a c c o u n t s f o r i n s p e c t i o n . "
           It is clear that the above statutes impose a duty upon
the Commissioners to formulate a budget in such a manner as
to enable county officers to faithfully perform their jobs.
Although discretionary the duty may be, it nevertheless is a
duty   .
       A case factually similar to the one at hand was decided
in the State of Washington and has been given recent accord.
State ex re1 Yeargin v. Maschke (1916), 90 Wash. 249, 155 P.
1064; accord, Leonard v. Civil Service Commission (1980), 25
Wash.App. 691, 611 P.2d 1290; State v. Pettitt (1980), 93
Wash.2d 288, 609 P.2d !&
                      + ; Murphy v. Grand County (1954), 1
                     1364
Utah2d 412, 268 P.2d 677. In Yeargin the court stated:
       ".    ..
              The general rule, of course, is that the
       discretionary power of the board of county com-
       missioners is not subject to review by the court.
       But this is not a universal rule. If the action
       of the board of county commissioners is arbitrary
       or capricious, or if its action is prompted b~
       wrong motives, there is not only an abuse of
       discretion, but in contemplation of law there has
       been no exercise of discretionary power. If an
       honest discretion, as demanded by the law, has
       not been exercised, the result is to substitute
       arbitrary action for such discretion. If a
       tribunal such as the board of county commis-
       sioners acts arbitrarily, or refuses to exercise
       its discretion, the law will by mandamus require
       it to exercise its discretionary power. [Cita-
       tions omitted.]
       "In [State ex rel. Brown v. Board of Dental Ex.,
       38 Wash. 325, 80 P. 5441, after stating the
       general rule that the discretionary power of
       such tribunal is not subject to review by the
       court, it is said:
       "'But, notwithstanding this, it is equally well
       established that courts will compel by mandamus
       the honest performance of official duty, and if,
       under pretense of exercising discretion, the
       power is exercised with manifest injustice or
       is grossly abused, or duty is avoided, the
       courts will grant relief. The action of the
       court must, in reality, be based upon the as-
       sumption that the inferior tribunal has refused
       to exercise the discretion with which it is
       clothed; because, if it acts arbitrarily or
       fraudulently, or through unworthy or selfish
       motives, - conspires against the rights -
                or                              of
        i n d i v i d u a l s , under t h e l a w , and t h e r e f o r e a g a i n s t
        t h e law i t s e l. f , i t h a s n o t s t r i c t l y , a s i s £ r e -
        q u e n t l y s a i d , "abused i t s d i s c r e t i o n n - - a term
        which i s r e s p o n s i b l e f o r some c o n f u s i o n of i d e a s
        on t h i s s u b j e c t - - b u t i n c o n t e m p l a t i o n of law,
        it has not exercised i t s d i s c r e t i o n a t a l l , but
        h a s s o u g h t t o s u b s t i t u t e a r b i t r a r y and f r a u d u -
        l e n t d i s p o s i t i o n and d e t e r m i n a t i o n of t h e ques-
        t i o n s u b m i t t e d f o r t h e h o n e s t d i s c r e t i o n demanded
        - th -
        by -e law.              I n such c a s e s t h e law w i l l , by man-
        damus, compel t h e t r i b u n a l t o a c t h o n e s t l y and
        f a i r l y , o r , i n o t h e r words, t o e x e r c i s e i t s d i s -
        c r e t i o n ; and, when t h i s d i s t i n c t i o n i s k e p t i n
        mind, t h e seeming d i f f i c u l t i e s which have s u r -
        rounded t h i s q u e s t i o n , and which have c a u s e d s o
        much d i s c u s s i o n , d i s a p p e a r . ' "    155 P . a t 1065.

        The r e c o r d h e r e i s r e p l e t e w i t h e v i d e n c e t h a t t h e b u d g e t

c u t s were m o t i v a t e d by p u n i t i v e r e t a l i a t i o n , r a t h e r t h a n by

bureaucratic efficiency.                    The e l e c t e d a u d i t o r who preceded

Linda Reep i n o f f i c e t e s t i f i e d t h a t t h e e x a m i n a t i o n s conducted

by h e r o f f i c e r e v e a l e d f a c t s a b o u t d a t a p r o c e s s i n g t h a t w e r e

p o t e n t i a l l y e m b a r r a s s i n g t o some segments of c o u n t y govern-

ment.      During t h e b u d g e t d i s c u s s i o n s conducted i n t h e summer

of 1978, one of t h e County Commissioners t o l d t h e A u d i t o r and

h e r Chief Deputy (Linda Reep) t h a t he had h e a r d c o m p l a i n t s

from some d e p a r t m e n t s a b o u t t h e s e a u d i t s .      The Commissioner

t o l d them t h a t h e wanted them t o "back o f f , " l e a v i n g them w i t h

t h e c l e a r impression t h a t i f they d i d n o t reduce t h e scope

of t h e i r a u d i t s , t h e i r b u d g e t would s u f f e r t h e n e x t y e a r .

        L a t e i n 1978 o r e a r l y i n 1979, t h e A u d i t o r ' s o f f i c e con-

d u c t e d a n e x a m i n a t i o n of t h e c o u n t y ' s r u r a l s p e c i a l improve-

ment d i s t r i c t program which found s e v e r a l s i g n i f i c a n t s h o r t -

comings i n t h e f i n a n c i a l a c c o u n t a b i l i t y of t h e program.              This

a u d i t r e p o r t made a t l e a s t one Commissioner                  "very angry," as

a n o t h e r Commissioner t e s t i f i e d t h a t s h e b e l i e v e d h e s a i d t h a t

" i t would be b e t t e r " i f t h e employee who p r e p a r e d t h e a u d i t

r e p o r t " w a s n ' t on t h e c o u n t y p a y r o l l . "
        S h o r t l y a f t e r t h i s a u d i t r e p o r t was r e l e a s e d , t h e ad-

m i n i s t r a t i v e a s s i s t a n t t o t h e County Commissioners went t o

~ i n d a eep's o f f i c e t o question her about t h e a u d i t .
        R                                                                                 According
t o Reep's testimony, a s t h e a d m i n i s t r a t i v e a s s i s t a n t l e f t h e r

o f f i c e he s a i d he had j u s t come t o warn h e r t h a t " t h e b u f f a l o

were coming b e f o r e I h e a r d t h e i r f o o t s t e p s . "         In the context

of t h e c o n v e r s a t i o n , t h e A u d i t o r i n f e r r e d t h a t " I was g o i n g t o

be h a v i n g problems down t h e l i n e when b u d g e t t i m e came."

        When t h e t i m e came f o r t h e Commissioners t o t a k e a c t i o n

on t h e b u d g e t r e q u e s t , one Commissioner               suggested t h a t t h e

A u d i t o r ' s s t a f f be reduced t o two f u l l t i m e employees.                  The

Commissioners d i d n o t v o t e t o c u t t h e A u d i t o r ' s s t a f f a t t h a t

t i m e , b u t a t t h e n e x t b u d g e t meeting t h e y v o t e d t o c u t two

f u l l t i m e employees from t h e A u d i t o r ' s b u d g e t .

        Another Commissioner t e s t i f i e d t h a t i n t h e p r o c e s s of

making t h e s e c u t s , a f e l l o w Commissioner " s a i d something t o

t h e e f f e c t t h a t i f s h e [Linda Reep] had t i m e t o do t h e s e

p o l i t i c a l h a t c h e t jobs t h a t maybe s h e d i d n ' t need t h e amount

of h e l p s h e had."         T h a t same Commissioner t e s t i f i e d t h a t he

s a i d a t t h e t i m e , "Well, one t h i n g a b o u t i t           . . .at        least

s h e ' s n o t g o i n g t o have s o much t i m e t o h a s s l e p e o p l e . "

        F o l l o w i n g t h i s v o t e , t h e Commissioners s e n t t h e A u d i t o r

a w r i t t e n d i r e c t i v e t o r e d u c e s t a f f by two f u l l t i m e employees,

e f f e c t i v e w i t h t h e b e g i n n i n g of t h e f o l l o w i n g pay p e r i o d .   The

A u d i t o r w a s t o n o t i f y t h e p e o p l e b e i n g t e r m i n a t e d w i t h i n one
day of t h e r e c e i p t o f t h e d i r e c t i v e .       I n sending t h i s d i r e c t i v e ,

t h e Commissioners " d e s i r e d immediate a c t i o n . "

        S h o r t l y a f t e r t h e A u d i t o r ' s v i s i t w i t h t h e County A t t o r -

ney, t h e l a t t e r ' s o f f i c e informed t h e Commissioners t h a t , i n

t h e e v e n t of l i t i g a t i o n , t h e c o u r t would p r o b a b l y r e q u i r e t h e
Commissioners t o p r o v i d e t h e A u d i t o r w i t h a d e p u t y .              The Com-
m i s s i o n e r s t h e r e u p o n informed t h e A u d i t o r on J u l y 1 6 , 1979,

t h a t t h e p o s i t i o n of d e p u t y a u d i t o r would be r e s t o r e d b u t

t h a t a d d i t i o n a l d u t i e s m i g h t be a s s i g n e d t o t h e A u d i t o r ' s o f -

fice.       The n e x t day, t h e Commissioners d i r e c t e d t h e A u d i t o r

t o assume complete r e s p o n s i b i l i t y f o r t h e c o u n t y p a y r o l l

system, e f f e c t i v e August 5, 1979.

        Approximately $15,000 was budgeted f o r i n d e p e n d e n t a u d i t

s e r v i c e s i n t h e event t h a t t h e Auditor could not perform her

d u t i e s with t h e s t a f f provided.              T h a t money was budgeted i n

t h e g e n e r a l governmental a c c o u n t , which h a s always been sub-

j e c t t o t h e c o n t r o l of t h e Commissioners and n e v e r s u b j e c t t o

t h e c o n t r o l of t h e A u d i t o r .

        Based on t h e f o r e g o i n g , I b e l i e v e i t i s e v i d e n t t h a t t h e

b u d g e t a r y p r o c e s s was v i n d i c t i v e i n n a t u r e .   It is t h i s Court's

d u t y t o f i n d t h a t o f f i c i a l government a c t i o n prompted by t h e

wrong m o t i v e s i s such a n a b u s e of d i s c r e t i o n a s t o amount t o

no d i s c r e t i o n a t a l l , and, t h e r e f o r e , mandamus w i l l l i e t o

compel t h e p r o p e r e x e r c i s e of powers g r a n t e d .            More i m p o r t a n t l y ,

government o f f i c i a l s s h o u l d be p r e c l u d e d from a c t i n g t h r o u g h

s e l f i s h motives o r conspiring a g a i n s t t h e r i g h t s of i n d i v i d u a l s ,

under t h e l a w , and, t h e r e f o r e , a g a i n s t t h e law i t s e l f .           These

a r e t h e v e r y t y p e s of a c t i o n s t o which t h e t e r m " a b u s e of d i s -

c r e t i o n " i s d i r e c t e d and, t h u s , must be t h w a r t e d a t t h e i r

source, t h e decisionmakers.

        I would a f f i r m t h e judgment of t h e D i s t r i c t C o u r t .